Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
In response to communication with applicant’s correspondent of record, Andrew Sever, Reg# 66,182, the application has been amended as follows: 
LISTING OF CLAIMS:
Claim 1 (Currently Amended):
(Currently Amended) A method for establishing a secure communication channel, the method comprising:
performing an encryption capability negotiation between a first peer device and a second peer device, wherein the first peer device and the second peer device are operatively connected by a first communication channel comprising a first link of the first peer device and a second link of the second peer device;
marking, when the encryption capability negotiation is successful, the first link and the second link as encryption capable;
performing, when the encryption capability negotiation is successful 
in response to 
establishing a first security association on the first peer device; and
establishing a second security association on the second peer device;
programming the first security association to first data transmission hardware of the first peer device; 

exchanging data using the first communication channel, which is unsecured, when the encryption capability negotiation is a failure as a result of determining that the second link of the second peer device is 

11.	(Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for establishing a secure communication channel
performing an encryption capability negotiation between a first peer device and a second peer device, wherein the first peer device and the second peer device are operatively connected by a first communication channel comprising a first link of the first peer device and a second link of the second peer device;
marking, when the encryption capability negotiation is successful, the first link and the second link as encryption capable;
performing, when the encryption capability negotiation is successful 
in response to 
establishing a first security association on the first peer device; and
establishing a second security association on the second peer device;
programming the first security association to first data transmission hardware of the first peer device; 
programming the second security association to second data transmission hardware of the second peer device; and
exchanging data using the first communication channel, which is unsecured, when the encryption capability negotiation is a failure as a result of determining that the second link of the second peer device is non-encryption capable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	The prior art of record fails to teach or fairly suggest establishing a secure communication channel, in response to an encryption capability negotiation being performed between a first and second peer device that are connected via the secure communication channel and a first link of the first peer and a link of the second peer device, upon determining that the encryption capability negotiation is successful between the first and second peer devices, establishing and programming a first security association on the first peer device and establishing and programming a second security association on the second peer device, and not establishing the communication channel as a secure channel, exchanging transmission of data using the first channel in an unsecure state, upon determining that the encryption capability negotiation has failed, upon the second link of the second peer device being determined to be non-encryption capable, in the specific manner and combinations recited in claims 1-5, 8-15, and 18-20.  
The closest related prior art are cited to state the general state of the art and are not considered to teach the distinguishing features noted above. The prior art includes:
(i) 	US Pat Boynton et al (US 7,305,700), which teaches using a plurality of security associations in order to perform secure communication between mobile devices;
(ii) 	US PG Pub Bergenwall et al (US 2005/0102514), which discloses performing security association negotiation between a plurality of mobile devices to establish secure communication channels between the devices;
"Internet Security Association and Key Management Protocol (ISAKMP)" – Maughan et al, National Security Agency, Securify, Inc., Raba Technologies, Inc., 11/1998; and 
(iv) 	NPL document "Secure Negotiation for Manual Authentication Protocols" – Milutinovic et al, HAL Open Science, 09/27/2017.

After thorough review of related prior art, the application has been deemed allowable because of the limitations of establishing a secure communication channel, in response to an encryption capability negotiation being performed between a first and second peer device that are connected via the secure communication channel and a first link of the first peer and a link of the second peer device, upon determining that the encryption capability negotiation is successful between the first and second peer devices, establishing and programming a first security association on the first peer device and establishing and programming a second security association on the second peer device, and not establishing the communication channel as a secure channel, exchanging transmission of data using the first channel in an unsecure state, upon determining that the encryption capability negotiation has failed, upon the second link of the second peer device being determined to be non-encryption capable, recited in the specific manner and combinations recited within the claims. Upon an extensive search and review, none of the cited prior art taught the specified limitation or provided language for the specified limitations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20211209